Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants' arguments filed May 4, 2021 have been fully considered but they are not persuasive.  
Hurych discloses that the PWM control (par 26) and phase angle control (par 27) are both based on sensing input voltage.  The input voltage is used to generate control signals to keep the output voltage within a desired range (“about 500 volts DC”; par 26).  The Examiner agrees that, during use, only an input voltage “feedforward” circuit is used.  
In order to correlate the observed input voltage to an expected output voltage, the skilled artisan would have understood Hurych to include a voltage “feedback” circuit that compares the actual output voltage to what is desired (about 500V).  For example, this would exist during testing so that Hurych would know the correlation between observed input voltage conditions and the resulting output voltages actually produced.  In this way, the Hurych controllers can be programmed to keep the output voltage within the desired range by only observing input voltages.  
Hurych clearly discloses that the system knows the relationship between sensed input voltages and the corresponding output voltages.  The skilled artisan would have recognized this as evidence that, during testing, the Hurych system used “a voltage feedback circuit configured to compare the actual DC output voltage at the first and second output contacts to the target DC bus voltage”.  If Hurych only sensed input 
Hurych’s explicit disclosure of keeping the output voltage in a specific range is evidence of a voltage feedback circuit.  It is irrelevant that Hurych does not use this voltage feedback circuit during operation of the system, as the claim language does not require such a use.  The language of claim 1 only broadly recites that the voltage feedback circuit is “configured to compare the actual DC output voltage at the first and second output contacts to the target DC bus voltage”.  This “configured to” language does not actually require the voltage feedback circuit to be electrically connected to the output contacts or to a target DC bus voltage.  The configuration of a voltage feedback circuit to compare to voltages is a structural recitation that defines the circuit has having a comparator.  Any comparator would have inputs that are “configured to” connect to any desired voltage node.  
For example, the Applicants are directed to their own disclosed voltage feedback circuit (fig 8, item 116).  Figure 8 shows how this circuit is actually connected to the output contacts.  But, if the skilled artisan were to remove this circuit from the system (cut out 116 from the system), then the voltage feedback circuit would maintain its configuration (its structure would be left unchanged) while no longer having any electrical connections to the output contacts.  This demonstrates that the Applicants’ “configured to” language does not require any actual connections to be found between the output contacts and the feedback circuit.

Additional support for this can be found in the “feedback logic” limitation.  Here, the claim recites that the duty cycle is determined “based on an error value between the actual DC output voltage and the target DC bus voltage” (emphasis added).   This is the first time “an error value” is introduced.  The claim does not recite that the voltage feedback circuit produces this error value.  Thus, the claim does not explicitly place the voltage feedback circuit at the output of the system (to actually receive the output voltage from the output contacts).  The error value does not exist within the system as a distinct signal.  It appears to be a reference to the inherent mathematical relationship between the actual/target voltages (which would exist in any system regardless of the presence of a feedback circuit).  An error value inherently exists in Hurych (it is the difference between the actual DC output voltage and the desired 500VDC).  Hurych is not required to sense or know the error value for one to inherently exist. 
And the claim only broadly recites that the duty cycle is only “based on” the error value.  The language of the claim does not require that the shunt regulator is aware of the actual error value and then uses that error value to directly adjust the duty cycle.  This is further evidence of the lack of interaction between the claimed limitations. 
does not require that: 1) the feedback circuit is actually connected to the output contacts and to a reference voltage; 2) the feedback circuit uses these connections to input actual/target voltages and output an error value in response to comparing those input values; or 3) the logic circuit directly applies the error value to create a new duty cycle value that reduces/eliminates the error value. 
Hurych anticipates the feedback circuit “configured to” language of claim 1.  Hurych would have either used a feedback circuit during testing or its feedforward circuit is “configured to compare” actual/target voltages, as claimed.  
Hurych anticipate the feedback logic through its PWM control.  PWM control inherently includes duty cycle control.  This control is clearly disclosed as being set to keep the output voltage at a desired value of about 500VDC.  Thus, the Hurych duty cycle control is “based on an error value” (the inherent mathematical relationship between what is actually present at the output and what is desired at the output).
The same analysis applies to claim 12 (it is noted that these claims were not amended as indicated in the remarks).  While claim 20 does not use the “configured to” language, the method steps are still written broadly to not require an actual comparison of output voltages.  The art rejections are maintained. 
To overcome the 102 rejection, the Applicants may consider defining the actual location of the voltage feedback circuit (not just how it is configured), that the voltage feedback circuit produces the error value, and how the error value actually affects the duty cycle.  It is unclear if such amendments would be allowable, as output voltage feedback loops in PWM converter are known in the art.  The Applicants should note that 
Yuan (US 2014/0266110) at paragraph 33;
Hall (US 6,137,702) at col. 3, lines 31-54;
Jang (US 2009/0303762) at paragraph 84.
Herbert (US 7,609,037) at col. 6, lines 22-34.  
Specifically, Herbert discloses that an input voltage drop causes the system to initiate a boost mode with output voltage feedback to regulate duty cycle of the converter.  Should the Applicants amend the claims to more clearly define the system, as suggested above, they should be prepared to rebut the obviousness of modifying Hurych with Herbert’s feedback control. 
  Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 12, 20 and 27-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hurych (US 2013/0091872).  
With respect to claim 1, Hurych discloses a DC power generation system for a vehicle (fig 1a, 2; par 16-17, 19-30), the system comprising:
an AC generator (115) including windings operable to generate AC voltages including a nominal AC voltage at a first speed of the vehicle when 
a shunt regulator (120) operable to boost the AC voltages to a target DC bus voltage (500v; see par 26), wherein the nominal AC voltage is insufficient without boosting to generate an actual DC output voltage corresponding to the target DC bus voltage (par 26, “when the monitored input voltage is not sufficient to generate the desired 500 VDC output via rectification alone”), the shunt regulator including: 
a first output contact and a second output contact (210, 215), the first output contact and the second output contact adapted to electrically connect a load (load is unclaimed, see below; Hurych discloses a load at 150) to the shunt regulator, wherein the actual DC output voltage is available to the load between the first output contact and the second output contact (see fig 1a and 2); 
gated power switches (S1-S6 and/or S11-S61; two sets of six IGBTs are shown in fig 2) electrically coupled between the windings of the AC generator and the first output contact, each of the gated power switches comprising a gate operable to control current flow through the respective gated power switch (gates are the “base” of each IGBT); and 
a shunt controller (350 and/or 355) communicatively coupled to the gates of the gated power switches, the shunt controller configured to operate the power switches at duty cycles selected to boost the AC voltages to generate the DC bus voltage (par 26); and

feedback logic configured to determine a duty cycle based on an error between the actual DC output voltage and the target DC bus voltage (par 22-30, namely par 26).
The phrase “the first output contact and the second output contact adapted to electrically connect a load” is directed to the structure of the two output contacts.  That the contacts are “adapted to” be connected to a load does not require the load to be present or connected. Therefore, the load is not a claimed limitation.  The claim is limited to the structural ability of output contacts to connect to a load.  This “adapted to” structure simply means that the two output contacts are electrical conductors.  
Regarding the feedback circuit, Hurych anticipates this limitation for two reasons.  First, the phrase “configured to compare” is structural.  It is directed to the ability of the feedback circuit to compare two voltages (actual to target).  Hurych discloses a voltage feedforward circuit that compares the actual input voltage to a target voltage (that would produce the desired output voltage; see par 26-27).  This Hurych feedforward circuit is “configured to compare” an actual voltage to a target voltage. 
Second, Hurych discloses that its system can regulate output voltage using only measured input voltage.  The skilled artisan would have understood that Hurych tested various input voltages to understand how they affected output voltages.  In this way, Hurych could program the system to know which input voltages would not be sufficient 
As discussed above in the Response to Arguments section, the “configured to compare” language of the claim is directed to the interior structure of the feedback circuit and does not require its placement in a specific location.  Further support for this interpretation can be found in that the claim does not explicitly recite connecting the feedback circuit to the output contacts or to the feedback circuit producing the error value.  
Regarding the feedback logic, Hurych discloses that the system uses pulse width modulation (par 22-30).  This type of modulation includes control over duty cycle and Hurych uses it to regulate its output voltage (“to about 500 volts DC”; par 26).  Thus, Hurych’s duty cycle control is “based on” the inherent error value (the difference between actual/target voltages at the output).  As noted above, the error value is not produced by the feedback circuit; the claim simply recites it as a mathematical relationship that inherently exists at the output contacts. 
With respect to claim 12, Hurych discloses the shunt regulator for a vehicle, as discussed above in the art rejections of claim 1.  Claim 12 recites fewer limitations than claim 1, as it does not include the AC generator itself.  Claim 12 only recites the contacts adapted to be connected to an AC voltage generator, which means that the AC voltage generator is not a distinct claimed limitation.  
With respect to claim 20, Hurych discloses a method of electrical power generation in a vehicle having a combustion engine (fig 1a, 2; par 16-17, 19-30), the method comprising: 

by the shunt controller: 
operating the power switches (shown in fig 2) at duty cycles selected to boost the nominal AC voltage to an actual DC output voltage corresponding to a target DC bus voltage (par 26), and responsive to changes in the load in a first mode of operation, boost the AC voltages to the actual DC output voltage (par 26; changes in load would affect the output voltage, causing a change in input voltage that is sensed, thereby changing the duty cycle to regulate the output voltage back to the desired 500V); and 
determining, by the shunt regulator, a duty cycle (par 26) based on an error between the actual DC output voltage and the target DC bus voltage, 6 US.1 32698016.01Application Serial No. 15/867,492 Response to Non-Final Office Action 2/1/2021 
wherein the target DC bus voltage is different from the AC voltage generated by the AC generator.
Claim 20 does not recite a method step of comparing the output voltage to a target voltage.  The claim only broadly recites “operating the power switches at duty cycles selected to boost the nominal AC voltage to an actual DC output voltage 
And, as recited in claim 1, the duty cycle control is only broadly “based on an error” between actual/target voltages.  There is no method step that creates the error in the first place.  The language of the claim simply refers to the inherent mathematical relationship between actual and desired voltages. Hurych discloses that there is an error between what is present and what is desired (about 500VDC) and that the PWM control adjusts its duty cycle to eliminate that error. 
With respect to claims 27-29, Hurych discloses the target DC bus voltage is a desired DC output voltage at the first/second output contacts (par 26; 500VDC is “desired” because it is needed by the refrigerator unit).  The language of these claims does not remedy the breadth of the independent claims (that fail to recite an actual connection of the feedback circuit to the output contacts or to a reference voltage generator). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6-7, 13, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hurych in view of Shiek (US 2013/0113283).

Shiek discloses a DC power generation system for a vehicle (fig 3-4, 6-10; par 32-41, 48-81), the system comprising:
an AC generator (202, 602) including windings operable to generate AC voltages including a nominal AC voltage at a first speed of the vehicle when operating at a peak power point (see fig 4; par 38-39); 
a shunt regulator (600) operable to boost the AC voltages to a target DC bus voltage (par 53, 61), and including: 
a first output contact and a second output contact (the + and – DC outputs of 600, 900), the first output contact and the second output contact adapted to electrically connect a load (load is unclaimed) to the shunt regulator, wherein the actual DC output voltage is available to the load between the first output contact and the second output contact (600 and 900 each produce a DC output that is “available” to any circuit/load connected to it); 
gated power switches (604, 606, 608 or the unlabeled MOSFETs shown in fig 9) electrically coupled between the windings of the AC generator and the first output contact, each of the gated power switches comprising a gate operable to control current flow through the respective gated power switch (at least par 50); and 

Shiek further discloses the shunt controller is configured to limit the duty cycles to minimum duty cycles corresponding to rotational speeds of the AC generator (par 52-53).- 16 - US. 115468114.03 PLR-02-28227.O1P-US Hurych and Shiek are analogous because they are from the same field of endeavor, namely shunt regulators.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the Hurych controller to have a minimum duty cycle, as taught by Shiek.  The motivation for doing so would have been to prevent the output voltage from decreases too far.  Without a minimum, the shunt controller could produce a duty cycle of zero (all switches off).  This would cause the shunt controller to act as a passive rectifier and no longer exhibit any active regulation control.  By keeping the duty cycle above a minimum, the shunt regulator keeps a specific minimum voltage on the DC bus.
With respect to claim 6, Shiek discloses the gated power switches consist of MOSFETs (shown in at least figures 6, 9; par 51).  Replacing the Hurych IGBTs with Shiek’s MOSFETs would have been an obvious modification.  MPEP §2143(B).  The two equivalent types of transistors and the skilled artisan would have understood the benefits and drawbacks of selecting one over the other. 
With respect to claim 7, Shiek discloses the shunt regulator comprises a housing (inherent, see below) and a circuit board within the housing supporting the MOSFETs 
The Shiek housing is interpreted as at least the vehicle housing itself.  Furthermore, it is commonly known in the art to encase electronics in a housing in order to protect it from outside elements (water, dirt, etc.).  
The Shiek MOSFETs are held in place and not allowed to drift from each other physically.  This supports the interpretation that the MOSFETs are placed on a generic circuit board.   
The “not potted” limitation is anticipated by the lack of any disclosure in Shiek regarding potting.  The applicants are also directed to the comments made in the PCT written opinion (section 1.8.3).
With respect to claims 13 and 16, the combination discloses the shunt regulator for a vehicle, as discussed above in the art rejections of claims 2 and 6-7.  Claim 13 corresponds to claim 2 and claim 16 corresponds to both claims 6 and 7.
With respect to claim 21, the combination discloses the apparatus necessary to carry out the recited method steps, as discussed above in the art rejections of claim 2. 
Claims 3, 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hurych in view of Shiek and Crecelius (US 6,081,084).
The combination teaches the system and method of claims 2, 13 and 21, but does not expressly disclose speed detection logic.  Crecelius discloses a DC power generation system for a vehicle (fig 4, 9; col. 4-7, 9), and the corresponding method, the system comprising:

a shunt regulator (20) operable to boost the AC voltages to a target DC bus voltage, the shunt regulator including: 
a first output contact and a second output contact (the + and – DC outputs of 20; shown as 30a and 30b), the first output contact and the second output contact adapted to electrically connect a load (unclaimed, as noted above) to the shunt regulator, wherein the actual DC output voltage is available to the load between the first output contact and the second output contact (at 30a-b); 
gated power switches (21-26) electrically coupled between the windings of the AC generator and the first output contact, each of the gated power switches comprising a gate operable to control current flow through the respective gated power switch (col. 3, lines 7-12; col. 4, lines 49-67); and 
a shunt controller (40, 60) communicatively coupled to the gates of the gated power switches, the shunt controller configured to operate the power switches at duty cycles (col. 3, lines 42-58).  
Crecelius further discloses the shunt controller comprises speed detection logic configured to determine zero crossings of the AC voltages and determine each of the rotational speed of the AC generator based on a time elapsed between the zero 
The combination and Crecelius are analogous because they are from the same field of endeavor, namely alternator-fed rectifiers.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify the combination’s shunt regulator to include a speed detection logic, as taught by Crecelius.  The motivation for doing so would have been to know more about how the system is operating. 
Claims 3, 14 and 22 only broadly recite the determining of zero crossings and rotational speed of the generator.  There is no use for this information.  Sensing a known system to determine operating parameters is within the level of ordinary skill in the art.  The applicants have not addressed or responded to this interpretation. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hurych in view of Hashiba (US 2005/0146234).
Hurych discloses the windings are low voltage windings which generate AC voltages resulting in unboosted rectified DC voltage less than the DC output voltage at 
Hurych and Hashiba are analogous because they are from the same field of endeavor, namely alternators.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to configure the Hurych alternator to be built using the structure taught by Hashiba.  The motivation for doing so would have been to build a known alternator using a known and proven design.  MPEP §2143(B).
The rest of the claim is directed to a comparison of power produced at 800rpm with an undefined “generator”.  The claim does not set forth any details of this other generator, except that it contains “at least 13% less magnetic material”. 
At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to build a generator that has worse power generation efficiency at 800rpm than the combination’s alternator.  Such a construction does not affect the structure or functionality of the combination’s system.  It simply sets forth another alternator to use as a comparison.  This other alternator is not required to be used in any specific type of vehicle or even used successfully.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415.  The examiner can normally be reached on Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ADI AMRANY/           Primary Examiner, Art Unit 2836